DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/24/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11 and 13-20
Withdrawn claims: 				None
Previously cancelled claims: 		12
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-11 and 13-20
Currently rejected claims:			1-11 and 13-20
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrigues (WO 2015/193459).
Regarding claim 1, Garrigues teaches a composition (corresponding to starter culture) for producing a fermented milk product (page 1, paragraph 1), comprising : (i) a mutated Streptococcus thermophilus (St) strain, wherein the St strain is galactose-fermenting (page 22, paragraph 3) and carries a mutation in the DNA sequence of the glcK gene encoding a glucokinase protein, wherein the Lactobacillus delbrueckii subsp. bulgaricus (Lb) strain, wherein the Lb strain is lactose-deficient (page 14, paragraph 2 and part (c)) and capable of metabolizing a non-lactose carbohydrate (corresponding to sucrose, galactose, and/or glucose) (page 13, paragraph 7).
Regarding claim 2, Garrigues teaches the invention as disclosed above in claim 1, including the St strain is 2-deoxygucose resistant (page 43, paragraph 7).
Regarding claim 3, Garrigues teaches the invention as disclosed above in claim 1, including the St strain carries a mutation that reduces the transport of glucose into the cell (page 21, paragraph 4).
Regarding claims 6 and 7, Garrigues teaches the invention as disclosed above in claim 1, including the Lb strain is capable of metabolizing glucose (page 13, paragraph 7).
Regarding claim 8, Garrigues teaches the invention as disclosed above in claim 1, including the Lb strain is selected from the group consisting of the strain deposited with the DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Inhoffenstr. 7B, D-38124 Braunschweigh (DSMZ) under accession number DSM 28910, and mutant strains derived from DSM 28910 that have the ability to generate white colonies on a medium containing lactose and X-Gal (page 14, paragraph 2, part (c)).
Regarding claim 9, Garrigues teaches the invention as disclosed above in claim 1, including the St strain is selected from the group consisting of the Streptococcus thermophilus strain CHCC16731 deposited with DSMZ under Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3), and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4).
Regarding claim 10, Garrigues teaches a method for producing a fermented milk product, comprising inoculating and fermenting a milk substrate with the composition accords to claim 1 (page 1, paragraph 1).
Regarding claim 11, Garrigues teaches a fermented milk product comprising the composition according to claim 1 (page 10, paragraph 2).
Regarding claim 13, Garrigues teaches the invention as disclosed above in claim 10, including the St strain is 2-deoxygucose resistant (page 43, paragraph 7).
Regarding claim 14, Garrigues teaches the invention as disclosed above in claim 10, including the St strain carries a mutation that reduces the transport of glucose into the cell (page 21, paragraph 4).
Regarding claims 17 and 18, Garrigues teaches the invention as disclosed above in claim 10, including the Lb strain is capable of metabolizing glucose (page 13, paragraph 7).
Regarding claim 19, Garrigues teaches the invention as disclosed above in claim 10, including the Lb strain is selected from the group consisting of the strain depositing with the DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Inhoffenstr. 7B, D-38124 Braunschweigh (DSMZ) under accession number DSM 28910, and mutant strains derived from DSM 28910 that 
Regarding claim 20, Garrigues teaches the invention as disclosed above in claim 10, including the St strain is selected from the group consisting of the Streptococcus thermophilus strain CHCC16731 deposited with DSMZ under accession number DSM 28889 (page 47, paragraph 4), Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3), and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4).

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrigues (WO 2015/193459) as disclosed in claims 1 and 10 above, as evidenced by Johansen (US 2015/0086675; cited on IDS).
Regarding claim 4, Garrigues teaches the invention as disclosed in claim 1 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk to at least 5 mg/mL when inoculated into the 9.5% B-milk at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).
Regarding claim 5, Garrigues teaches the invention as disclosed in claim 1 above, including the Streptococcus thermophilus strain CHCC15757 deposited Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk with 0.05% sucrose to at least 5 mg/mL when inoculated into the 9.5% B-milk with 0.05% sucrose at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).
Regarding claim 15, Garrigues teaches the invention as disclosed in claim 10 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk to at least 5 mg/mL when inoculated into the 9.5% B-milk at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).
Regarding claim 16, Garrigues teaches the invention as disclosed in claim 10 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk with 0.05% sucrose to at least 5 mg/mL when inoculated into the 9.5% B-milk with 0.05% sucrose at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).

Double Patenting
Claims 1, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 15 of co-pending Application No. 16/061,638. Although the claims at issue are not identical, they are not patentably distinct from each other. Co-pending claims 1, 11, and 15 recite a galactose-fermenting Streptococcus thermophilus strain that carries a glcK gene mutation that inactivates the glucokinase protein or has a negative effect on the expression of the gene and a Lactobacillus delbrueckii subsp. bulgaricus strain, which is also recited by instant claims 1, 10, and 11.  Although co-pending claim 15 does not require the Lactobacillus strain to have the features of the strain recited in instant claim 1, its broad disclosure of a Lactobacillus strain does not exclude the strain recited by instant claim 1.  Therefore, the selection of a strain having the features as recited by instant claim 1 renders the claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 8, 10, 11, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10, 12, 16, and 18 of co-pending Application No. 17/050,125. Although the claims at issue are not identical, they are not patentably distinct from each other.  Co-pending claims 1, 10, and 18 recite a starter culture of a Streptococcus thermophilus strain capable of metabolizing a non-lactose carbohydrate and a lactose-deficient Lactobacillus delbrueckii subsp. bulgaricus strain that is capable of metabolizing a non-lactose carbohydrate.  Instant claims 1, 10, and 11 require the same features for the Lactobacillus delbrueckii subsp. bulgaricus strain as co-pending claims 1, 10, and 18, but further require the Streptococcus thermophilus strain to ferment galactose and carry a mutation in the glcK gene.  The fermentation of a non-lactose carbohydrate of co-pending claims 1, 10, and 18 render the galactose fermentation of the Streptococcus thermophilus strain in instant claims 1, 10, and 11 obvious.  Co-pending claims 1, 10, and 18 do not restrict the Streptococcus thermophilus strain from having the gene mutation recited in instant claims 1, 10, and 11, therefore, the selection of a strain having the gene mutation renders claims 1, 10, and 11 obvious.  Co-pending claims 2 and 12 further recite the same features required by instant claims 6 and 17.  Co-pending claims 4 and 16 further recite the same Lactobacillus delbrueckii subsp. bulgaricus strains as instant claims 8 and 19.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,288. Although the claims at issue are not identical, they are not patentably distinct from each other.  Issued claims 1 and 2 recite a method for producing a fermented milk product using a Lactobacillus strain and a glucose-deficient Streptococcus thermophilus strain, wherein the Streptococcus thermophilus strain is galactose-fermenting and carries a glcK gene mutation that inactivates the glucokinase protein or has a negative effect on the expression of the gene, which are also recited in instant claims 1, 10, and 11.  Issued claims 1, 3, and 4 recite a method for producing a fermented milk product using a Lactobacillus strain and a glucose-deficient Streptococcus thermophilus strain, wherein the Streptococcus thermophilus strain is galactose-fermenting and carries a glcK gene Lactobacillus strain to have the features of the strain recited in instant claim 1, its broad disclosure of a Lactobacillus strain does not exclude the strain recited by instant claim 1.  Therefore, the selection of a strain having the features as recited by instant claim 1 renders the claim obvious. 

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3, 6-11, 13, 14, and 17-20 over Garrigues; claims 4, 5, 15, and 16 over Garrigues as evidenced by Johansen: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Garrigues does not disclose a composition comprising both a mutated Streptococcus thermophilus (St) strain as recited in clause (i) of claim 1 and a lactose-deficient Lactobacillus delbrueckii subsp. bulgaricus (Lb) strain as recited in clause (ii) of claim 1 as the Examiner selects and combines a mutated St strain disclosed for use in accordance with method (D) of Garrigues with an Lb strain disclosed for use in accordance with method (B) of Garrigues.  Applicant stated that there is no teaching or suggestion for combining the approaches of alternative methods (B) and (D) in Garrigues and no teaching or reasoning for preparing a composition comprising the St strain and Lb strain from these methods given in the Office Action.  Applicant stated that the aim of method (D) of Garrigues is to increase sweetness while the aim of method (B) of Garrigues is to control post-acidification and that a person of ordinary skill would not 
 However, Examiner points out that the broad disclosure of Garrigues recites that its methods for producing a fermented milk product use a starter culture comprising lactic acid bacteria that metabolize at least one of the carbohydrates present in milk and that its methods provide improved control of post acidification (page 1, paragraphs 1-2).  This disclosure implies that the methods broadly or specifically disclosed in Garrigues, including the specific embodiments of methods (A)-(G), result in improved control of post acidification.  This disclosure also implies that the lactic acid bacteria strains described in methods (A)-(G) may be mixed and matched to create a fermented milk product since the objective of Garrigues is merely to produce a fermented milk product with improved control of post-acidification, thereby providing motivation to a skilled practitioner to mix the claimed lactic acid bacteria, especially since the claimed products/method are not required to produce any particular effect.  Furthermore, since the lactic acid bacteria used in the method of Garrigues metabolize at least one of the carbohydrates naturally present in milk or added to milk (page 8, paragraph 1), a lactose-deficient Lb strain does not necessarily metabolize the glucose secreted from a glucose-
Applicant then argued that it is only the present application that discloses the claimed compositions, provides reasoning for preparing such compositions, and shows the advantageous uses in the context of producing fermented milk products since the claimed compositions and methods address issues that may arise when a glucose-deficient St strain is used to enhance sweetness as discussed on page 5 of the present specification.  Applicant stated that “it is believed that the surprising effects of the present invention are due to differences in metabolism of the lactose-deficient Lactobacillus delbrueckii subsp. bulgaricus of the invention as compared to conventional lactose-positive Lactobacillus delbrueckii subsp. bulgaricus” when used with the claimed glucose-deficient St strains as illustrated in Examples 8 and 9.  Applicant concluded that surprising advantages of the claimed compositions and methods could not have been predicted from those of Garrigues (page 8, paragraph 4- page 9, paragraph 1).
However, it is noted that the disclosure in lines 24-28 on page 5 and in Examples 8 and 9 of the present specification describe the use of a lactose-deficient, glucose-positive Lb strain while claim 1 does not require the Lb strain to be glucose-positive as the claim recites that the Lb strain metabolizes any non-lactose carbohydrate.  Since using a lactose-deficient, glucose-positive Lb strain is described as being the reason for the asserted unexpected results of the claimed invention, but the glucose-positive feature is not required by claim 1, the claimed invention is not required to reflect the advantageous benefits that are asserted by the Applicant.  Furthermore, since Garrigues teaches the In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  It is also noted that fermented milk products commonly contain additional ingredients such as sugar, sweetening agents, and flavorings as disclosed on page 10, paragraph 4 of Garrigues that would compensate for off-flavoring.  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Double Patenting Rejections – co-pending applications 16/061,638; 17/050,125; and 16/089,350: 
Applicant stated that the Office Action fails to set to forth a valid basis for the obviousness-type double patenting rejections as there is no showing that the claimed subject matter as a whole would have been obvious in view of the cited claims.  Applicant argued that none of the cited claims recite compositions or methods as claimed (Applicant’s Remarks, page 9, paragraph 2).
However, the provisional double patenting rejections as written herein detail the basis upon which the present claims would be obvious in light of the co-pending/issued claims.  Therefore, the rejections are maintained for the reasons written above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791